. In amatrimonial action, plaintiff appeals from a judgment of the Supreme Court, Westchester County, entered April 28, 1975, which, after a nonjury trial, inter alia, failed to grant him a divorce and made provisions for support of the defendant. Judgment affirmed, with costs. We agree with the trial court that the plaintiff-appellant failed to establish such cruel and inhuman conduct by the defendant-respondent in this marriage of more than 30 years’ duration as rendered "it unsafe or improper for the plaintiff to cohabit with the defendant” (see Domestic Relations Law, § 170, subd [1]; see, also, Hessen v Hessen, 33 NY2d 406; Lebovic v Lebovic, 52 AD2d 918).
Martuscello, J. P., Latham, Margett and O’Connor, JJ., concur.